Citation Nr: 1031158	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-28 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision from the VA 
"Tiger Team" at the Regional Office (RO) in Cleveland, Ohio, 
which, in pertinent part, denied the Veteran's claim for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  Due to the Veteran's place of residence, the RO 
in Boulder, Colorado performed all subsequent development.  

After the certification of the appeal to the Board, the Veteran 
submitted new evidence, with a waiver of his right to have such 
evidence initially reviewed by the Agency of Original 
Jurisdiction (AOJ).  

The Veteran testified before the Board, via video conferencing, 
in February 2010.  A transcript is of record.  


FINDING OF FACT

There is a current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a) (2009); there is credible supporting 
evidence that a claimed in-service stressor actually occurred; 
and there is medical evidence of a nexus between the Veteran's 
PTSD and his confirmed in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, any errors in complying with the requirements of the 
VCAA are irrelevant and no further development is needed with 
respect to this claim.

II.  Service Connection

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a Veteran personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 
18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

Additionally, if a stressor claimed by a Veteran is related to 
the Veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, . . . , and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.

If the claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, and the stressor is 
not related to "fear of hostile military or terrorist 
activity," then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors and his 
testimony must be corroborated by credible supporting evidence.  
Cohen, 10 Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

The question of whether the Veteran was exposed to a stressor in 
service is a factual one, and VA adjudicators are not bound to 
accept uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, 
whether a stressor was of sufficient gravity to cause or support 
a diagnosis of posttraumatic stress disorder is a question of 
fact for medical professionals and whether the evidence 
establishes the occurrence of stressors is a question of fact for 
adjudicators.

It is the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence, 
which does not satisfactorily prove or disprove the claim.  It is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Reviewing the evidence of record, in a service personnel record, 
specifically a Report of Transfer or Discharge (DD-214), the 
Veteran's military occupational specialty is listed as Fire 
Direction Control.  The DD-214 also stated that the Veteran 
received the Air Medal and the Bronze Star during service.

In an April 2004 VA medical examination report, the Veteran 
reported that, as part of his in-service duties, he would go on 
raids or bomb an area.  After the bombing was complete, he would 
have to clear vegetation to allow the helicopters to bring 
howitzers into the area.  He described one incident during which 
he and others were stationed on a hill that was about to be 
overrun by the enemy.  He recalled that he was able to direct 
very dangerous high angle artillery shelling during which the 
howitzers shot almost straight up in the air to land on the enemy 
on the bottom of the hill.  He stated that he won the Bronze Star 
due to this action.  He stated that he was under rocket and 
mortar attack as well as sniper fire during service.  He also 
recalled an incident during which a master sergeant had a grenade 
thrown under his bunk and a lieutenant was shot in the field.  
After a review of the claims file and a mental examination, the 
examiner diagnosed the Veteran as having PTSD due, in part, to 
experience in numerous firefights during service.  

Treatment records from the Boulder Vet Center, dated April 2004 
through March 2006, indicate treatment for PTSD.  

In a December 2005 PTSD evaluation report, presumably from the 
Boulder Vet Center, the Veteran reported distressing thoughts and 
images from Vietnam such as "snapshots of firefights, loading or 
dragging dead guys, fraggings, witnessing disregard for civilian 
lives ... and the craziness of young men on drugs going off and 
shooting into their camp area."  After a mental evaluation, the 
examiner diagnosed chronic PTSD.

In an undated statement, the Veteran reported that, on March 15, 
1971, he was in a "hooch" at a base at Bien Hoa, when a private 
killed two officers nearby with a grenade two hooches down from 
his.  The Veteran stated that the incident devastated him, 
because it was one of "our guys killing our guys."  He also 
stated that, when the incident occurred, he was about to leave 
for R&R out of the country for the first time.  He remembered 
that he was trying to feel safe and excited about the R&R, then 
realized that he would not ever feel safe anywhere or with 
anyone.  The Veteran enclosed an article from an April 1971 issue 
of the Pacific Stars and Stripes, indicating that the private had 
been arrested for "fragging" the two officers at the Bien Hoa 
Army Base.  The article indicated that they were killed by a 
grenade in their billet.    

In a June 2008 letter from the Joint Services Records Research 
Center (JSRRC), the JSRRC reported that the officers mentioned in 
the Veteran's undated statement were both killed on March 15, 
1971, in an accident in Ben Hoa province.  Both officers were 
listed as field artillery unit commanders.  The letter notes 
that, at the time of their deaths, the Veteran was attached to B 
Battery, 2nd Battalion, 19th Field Artillery, 1st Calvary 
Division (Airmobile), and one of the officers was assigned to B 
Battery, 2nd Battalion, 19th Artillery Regiment, 1st Calvary 
Division.  

In a September 2008 VA psychiatric examination report, the 
Veteran told the examiner that he received both the Bronze Star 
and the Air Medal during service in Vietnam.  The Veteran stated 
that he was sleeping two hooches down when the officers were 
killed on March 15, 1975.  He recalled that he and other service 
members heard the explosion, but were told not to look at the 
scene of the crime.  He stated that this happened near the end of 
his tour of duty, when he was beginning to feel safe and ready to 
go home.  He also described participating in active combat, doing 
bombing, and vegetation clearing.  After a review of the claims 
file and a mental examination, the examiner stated that the 
Veteran had experienced both combat and a confirmed stressor, 
namely the death of the two officers in Bien Hoa.  She indicated 
that the Veteran had ongoing difficulties with hyperarousal, re-
experiencing, avoidance, intrusive memories, distancing, and 
numbing.  She noted that these feelings and experiences occurred 
on a frequent basis several times per week.  She also stated that 
the Veteran had particular difficulties with sleep disturbances 
associated with anxiety and nightmares, and being around loud 
noises.  In her conclusions, the examiner diagnosed the Veteran 
as having, in part, chronic PTSD, a mood disorder, and a 
cognitive disorder.  The examiner noted that, in her opinion, the 
Veteran's PTSD was at least as likely as not associated with 
combat exposure and the confirmed stressor; and the mood disorder 
was at least as likely as not secondary to PTSD.  She stated that 
overlapping symptoms of the PTSD and mood disorder included sleep 
disturbance, irritability, and social withdrawal.  The examiner 
stated that the cognitive disorder was less likely than not 
related to service.  

In a September 2008 VA record, a decision review officer (DRO) 
asked the author of the September 2008 VA psychiatric examination 
report to clarify her opinion by stating whether PTSD was due to 
the only verified stressor, specifically the March 15, 1971, 
killing of the two officers.  The DRO further indicated that 
there was no evidence that the Veteran was in combat and "no 
evidence he received either a Bronze Star or an Air Medal."  

In an October 2008 addendum to the September 2008 VA psychiatric 
examination, the VA examiner noted the RO's statements, 
indicating that there was no proof that the Veteran participated 
in combat or received the Bronze Star or the Air Medal.  Based on 
this information, the examiner stated that she could not make a 
definitive diagnosis of PTSD based solely on the one confirmed 
event.  Therefore, she reported that she could not also give a 
diagnosis of a mood disorder NOS secondary to PTSD, as was her 
conclusion that this disorder was overlapping with PTSD.  She 
concluded by stating that, given the information provided to her 
by the RO, she could not conclude that the Veteran had a 
diagnosis associated with situations first experienced in 
service.  

In a January 2010 letter, written by a psychiatrist employed at 
the Boulder VAMC and Vet Center, the author explained that he 
knew the Veteran through his treatment at the Boulder Vet Center.  
The psychiatrist stated that the Veteran had PTSD and, although 
the Veteran had only one confirmed stressor, this stressor alone 
was sufficient to cause PTSD.  He explained that the killing of 
American soldiers on an American base in the middle of the night 
by an American soldier was a profoundly disturbing event for the 
Veteran, especially as he was in close proximity.  He noted that 
the service members morale was very low during that period of 
time, and the killings of Americans by Americans in a supposedly 
secure setting could only compound the perception among service 
members that their situation was truly hellish and out of 
control.  Clearly, he reported, the Veteran would fear for his 
own health and safety at that time.  Furthermore, as the event 
woke the Veteran from his sleep, it was understandable that he 
would continue to have nightmares, intrusive memories, severe 
hypervigilance, and hyperarousal related to this incident alone.  
He further stated that it was well-established that individuals 
could develop PTSD from single traumatic incidents, such as car 
accidents and assaults.  The confirmed event alone would be 
sufficient to cause PTSD in a vulnerable individual, such as the 
Veteran, who was immersed in the incidents occurring in Vietnam.  
The psychiatrist then stated that the Veteran experienced other 
stressors, such as experiences in combat and witnessing the 
deaths of civilians.  In concluding, the examiner noted that the 
Veteran was stationed in Vietnam during a period of time when 
morale was collapsing.  This set of circumstances made the 
Veteran unable to comprehend and deal with what was happening 
around him, making him more vulnerable to developing PTSD.  The 
Veteran had clear reasons to fear for his life, not only being in 
harm's way from the enemy, but also because of the perception of 
incompetence and malevolence of his comrades.  Therefore, there 
was more than adequate cause for the development of PTSD in his 
case.  

Having reviewed the entire claims file, the Board finds that the 
evidence of record is sufficient to grant service connection for 
PTSD.  The Board notes that the Veteran has been treated for PTSD 
and that the Veteran's examiners have all indicated that this 
disorder was in some way related to his service in Vietnam.  
Although the Veteran has claimed to have been involved in combat 
and his military occupational specialty indicated that he 
directed artillery fire, the Board notes that the Veteran does 
not have any awards or commendations indicating combat 
participation.  However, as indicated above, one of the Veteran's 
claimed stressors, specifically the deaths of two officers in 
March 1975, has been confirmed by both documentary evidence in 
the form of a newspaper article and a report from the JSRRC.  In 
a September 2008 VA psychiatric examination report, after a 
review of the claims file, an interview with the Veteran and a 
mental examination, a VA examiner diagnosed, in-part, PTSD due to 
the Veteran's claimed experiences in combat and his experiences 
witnessing the death of the two officers.  She noted that the 
Veteran experienced many traits associated with PTSD, including 
hyperarousal, re-experiencing, avoidance, intrusive memories, 
distancing, and numbing, as well as a secondary mood disorder 
NOS.  Noting the thoroughness of the examination, the review of 
the claims file, and the explanation of the rationale, the Board 
finds that the examiner's opinion is of substantial probative 
value in this matter.  See Prejean v. West, 13 Vet. 444, 448 
(2000).

The Board notes that the same VA examiner also wrote an October 
2008 addendum, indicating that she could not state that the 
Veteran had any mental disorder related to service, based on 
information given to her by a DRO.  However, the Board finds this 
addendum to lack probative value in this matter.  The Veteran's 
DD-214 states that the Veteran was awarded both the Bronze Star 
and the Air Medal during service.  In the September 2008 VA 
psychiatric examination report, the examiner noted that the 
Veteran told her about these awards.  However, in a September 
2008 request for clarification, a DRO told the examiner that 
there was no evidence that the Veteran participated in combat and 
"no evidence he received either a Bronze Star or an Air Medal."  
The Board notes that the DRO's statement involving the Veteran's 
medals is demonstrably false.  Although the DRO probably made 
this mistake inadvertently, the Board notes that, having been 
given this information, the examiner would have no choice, but to 
believe that the Veteran had lied to her about his commendations 
during Vietnam.  As the RO indicated that she relied on this 
information in re-evaluating the Veteran's claim, the Board finds 
that the October 2008 addendum lacks probative value as it was 
based, in part, upon false information regarding the Veteran's 
record of service.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (finding that a medical opinion based upon an inaccurate 
factual premise is not probative).

Moreover, in his January 2010 letter, a VA psychiatrist stated 
that the confirmed stressor was sufficient to cause PTSD.  The 
Board notes that, although the psychiatrist stated that the 
Veteran was known to him through his treatment at the Boulder Vet 
Center, the psychiatrist never stated in his letter that he had 
treated the Veteran personally or reviewed the claims file.  
However, as the record also contains the probative September 2008 
VA examination report, diagnosing the Veteran with PTSD, in part, 
due to the confirmed stressor, the Board finds that all doubt 
regarding this matter should be resolved in the favor of the 
Veteran.  Therefore, the Veteran's claim for PTSD is granted.  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.  




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


